Case 1:20-mi-99999-UNA Document 3576 Filed 11/13/20 Page 1 of 32

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF GEORGIA
ATLANTA DIVISION

L. LIN WOOD, JR.,

CIVIL ACTION
FILE NO.

Plaintiff,
v.

BRAD RAFFENSPERGER, in his official
capacity as Secretary of State of the State
of Georgia, REBECCA N. SULLIVAN,
in her official capacity as Vice Chair of
the Georgia State Election Board,
DAVID J. WORLEY, in his official
capacity as a Member of the Georgia
State Election Board, MATTHEW
MASHBURN, in his official capacity as

a Member of the Georgia State Election
Board, and ANH LE, in her official
capacity as a Member of the Georgia
State Election Board,

Defendants.

Nm ee ee ee SS

 

VERIFIED COMPLAINT FOR DECLARATORY
AND INJUNCTIVE RELIEF

COMES NOW Plaintiff L. Lin Wood, Jr. (“Plaintiff”), by and through his
undersigned counsel of record, and file this his Verified Complaint for
Declaratory and Injunctive Relief (the “Complaint”), respectfully showing this

honorable Court as follows:
Case 1:20-mi-99999-UNA Document 3576 Filed 11/13/20 Page 2 of 32

INTRODUCTION
l.

The citizens of the State of Georgia deserve fair elections, untainted by
violations of the United States Constitution and other federal and state laws
governing elections.

2s

The validity of the results of the November 3, 2020 general election in
Georgia are at stake as a result of Defendants’ unauthorized actions in the handling
of absentee ballots within this state, actions that were contrary to the Georgia
Election Code.

3.

Defendants’ unilaterally, and without the approval or direction of the
Georgia General Assembly, changed the process for handling absentee ballots in
Georgia, including those cast in the general election.

4,

As a result, the inclusion and tabulation of absentee ballots for the general

election (and potentially, for all future elections held within this state) is improper

and must not be permitted. To allow otherwise would erode the sacred and basic
Case 1:20-mi-99999-UNA Document 3576 Filed 11/13/20 Page 3 of 32

rights of Georgia citizens under the United States Constitution to participate in and
rely upon a free and fair election.
JURISDICTION AND VENUE
5.

This action arises under 42 U.S.C. § 1983, Articles I and II of the United
States Constitution, and the First and Fourteenth Amendments to the United States
Constitution.

6.

This Court has jurisdiction under 28 U.S.C. §§ 1331 and 1343 because this
action arises under the United States Constitution and laws of the United States and
involves a federal election for President of the United States. “A significant
departure from the legislative scheme for appointing Presidential electors presents
a federal constitutional question.” Bush v. Gore, 531 U.S. 98, 113 (Rehnquist,
C.J., concurring); Smiley v. Holm, 285 U.S. 355, 365 (1932). This Court has
supplemental jurisdiction over any state law claims pursuant to 28 U.S.C. § 1367.

7.
Venue is proper under 28 U.S.C. § 1391(a) because a substantial part of the

events giving rise to the claim occurred or will occur in this District. Alternatively,
Case 1:20-mi-99999-UNA Document 3576 Filed 11/13/20 Page 4 of 32

venue is proper under 28 U.S.C. § 1391(b) because at least one Defendant to this
action resides in this District and all Defendants reside in this State.
PARTIES
8.

Plaintiff L. Lin Wood, Jr. is an adult individual who is a qualified registered
elector residing in Fulton County, Georgia. Plaintiff constitutes an “elector” who
possesses all of the qualifications for voting in the State of Georgia, as set forth in
O.C.G.A. §§ 21-2-2(7) and 21-2-216(a). Plaintiff brings this suit in his capacity as
a private citizen. As a qualified elector and registered voter, Plaintiff has Article
III standing to bring this action. See Meek v. Metro. Dade County, 985 F.2d 1471,
1480 (11th Cir. 1993).

9,

Defendant Brad Raffensperger (“Secretary Raffensperger”) is named herein
in his official capacity as Secretary of State of the State of Georgia. Secretary
Raffensperger is a state official subject to suit in his official capacity because his
office “imbues him with the responsibility to enforce the [election laws].” Grizzle
v. Kemp, 634 F.3d 1314, 1319 (11th Cir. 2011). Secretary Raffensperger serves as
the Chairperson of Georgia’s State Election Board, which promulgates and

enforces rules and regulations to (i) obtain uniformity in the practices and
Case 1:20-mi-99999-UNA Document 3576 Filed 11/13/20 Page 5 of 32

proceedings of election officials as well as legality and purity in all primaries and
general elections, and (ii) be conducive to the fair, legal, and orderly conduct of
primaries and general elections. See O.C.G.A. §§ 21-2-30(d), 21-2-31, 21-2-33.1.
Secretary Raffensperger, as Georgia’s chief elections officer, is further responsible
for the administration of the state laws affecting voting, including the absentee
voting system. See O.C.G.A. § 21-2-50(b).
10.

Defendants Rebecca N. Sullivan, David J. Worley, Matthew Mashburn, and
Anh Le (hereinafter the “State Election Board”) are members of the State Election
Board in Georgia, responsible for “formulat[ing], adopt[ing], and promulgat[ing]
such rules and regulations, consistent with law, as will be conducive to the fair,
legal, and orderly conduct of primaries and elections.” O.C.G.A. § 21-2-31(2).
Further, the State Election Board “promulgate[s] rules and regulations to define
uniform and nondiscriminatory standards concerning what constitutes a vote and
what will be counted as a vote for each category of voting system” in Georgia.
O.C.G.A. § 21-2-31(7). The State Election Board, personally and through the
conduct of the Board’s employees, officers, agents, and servants, acted under color
of state law at all times relevant to this action and are sued for declaratory and

injunctive relief in their official capacities.
Case 1:20-mi-99999-UNA Document 3576 Filed 11/13/20 Page 6 of 32

FACTS
I. Federal Constitutional Protections for Free and Fair Public Elections.
11.

Free, fair, and transparent public elections are crucial to democracy — a

government of the people, by the people, and for the people.
12.

The Elections Clause of the United States Constitution states that “[t]he
Times, Places, and Manner of holding Elections for Senators and Representatives
shall be prescribed in each State by the Legislature thereof, but the Congress may
at any time by Law make or alter such Regulations, except as to the Places of
chusing Senators.” U.S. Const. Art. I, § 4, cl. 1 (emphasis added).

3:

The Legislature is “the representative body which ma[kes] the laws of the
people.” Smiley, 285 U.S. at 365. Regulations of congressional and presidential
elections, thus, “must be in accordance with the method which the state has
prescribed for legislative enactments.” Jd. at 367; see also Ariz. State Legislature

v. Ariz. Indep. Redistricting Comm’n, 576 U.S. 787, 807-08 (2015).
Case 1:20-mi-99999-UNA Document 3576 Filed 11/13/20 Page 7 of 32

14.

In Georgia, the “legislature” is the General Assembly. See Ga. Const. Art.
HI, § I, Para. I.

15.

Because the United States Constitution reserves for state legislatures the
power to set the time, place, and manner of holding elections for Congress and the
President, state executive officers, including but not limited to Secretary
Raffensperger, have no authority to unilaterally exercise that power, much less
flout existing legislation.

16.

Nor can the authority to ignore existing legislation be delegated to an
executive officer. While the Elections Clause “was not adopted to diminish a
State’s authority to determine its own lawmaking processes,” Ariz. State
Legislature, 135 S. Ct. at 2677, it does hold states accountable to their chosen
processes when it comes to regulating federal elections, id. at 2668. “A significant
departure from the legislative scheme for appointing Presidential electors presents
a federal constitutional question.” Bush, 531 U.S. at 113 (Rehnquist, C.J.,

concurring); Smiley, 285 U.S. at 365.
Case 1:20-mi-99999-UNA Document 3576 Filed 11/13/20 Page 8 of 32

Il. The Georgia Legislature’s Laws Governing the Handling of Absentee
Ballots.

17.

The Georgia General Assembly (the “Georgia Legislature”) provided a
generous absentee ballot statute, O.C.G.A. § 21-2-380(b), which provides, in
pertinent part, “An elector who votes by absentee ballot shall not be required to
provide a reason in order to cast an absentee ballot in any primary, election, or
runoff.”

18.

The Georgia Legislature also established a clear an efficient process for
handling absentee ballots. To the extent that any change in that process could or
could be expected to change the process, that change must, under Article I, Section
4 of the United States Constitution, be prescribed by the Georgia Legislature.

19.

Under O.C.G.A. § 21-2-386(a)(1)(B), the Georgia Legislature instructed the
county registrars and clerks (the “County Officials”) to handle the absentee ballots
as directed therein. The Georgia Legislature set forth the procedures to be used by
each municipality for appointing the absentee ballot clerks to ensure that such
clerks would “perform the duties set forth in this Article.” See O.C.G.A.

§ 21-2-380.1.
Case 1:20-mi-99999-UNA Document 3576 Filed 11/13/20 Page 9 of 32

20.
The Georgia Election Code instructs those who handle absentee ballots to
follow a clear procedure:

Upon receipt of each [absentee] ballot, a registrar or clerk shall write
the day and hour of the receipt of the ballot on its envelope. The
registrar or clerk shall then compare the identifying information on
the oath with the information on file in his or her office, shall
compare the signature or make on the oath with the signature or mark
on the absentee elector’s voter card or the most recent update to such
absentee elector’s voter registration card and application for absentee
ballot or a facsimile of said signature or maker taken from said card or
application, and shall, if the information and signature appear to be
valid and other identifying information appears to be correct, so
certify by signing or initialing his or her name below the voter’s oath.
Each elector’s name so certified shall be listed by the registrar or clerk
on the numbered list of absentee voters prepared for his or her
precinct.

O.C.G.A. § 21-2-386(a)(1)(B) (emphasis added).
21.

The Georgia Legislature’s use of the word “shall” on three separate
occasions indicates the clear process that must be followed by the County Officials
in processing absentee ballots.

22s

Under O.C.G.A. § 21-2-386(a)(1)(C), the Georgia Legislature also

established a clear and efficient process to be used by County Officials if they

determine that an elector has failed to sign the oath on the outside envelope
Case 1:20-mi-99999-UNA Document 3576 Filed 11/13/20 Page 10 of 32

enclosing the ballot or that the signature does not conform with the signature on
file in the registrar’s or clerk’s office (a “defective absentee ballot”).
23.
The Georgia Legislature also provided for the steps to be followed by
County Officials with respect to defective absentee ballots:
If the elector has failed to sign the oath, or if the signature does not
appear to be valid, or if the elector has failed to furnish required
information or information so furnished does not conform with that
on file in the registrar’s or clerk’s office, or if the elector is otherwise
found disqualified to vote, the registrar or clerk shall write across the
face of the envelope “Rejected,” giving the reason therefor. The
board of registrars or absentee ballot clerk shall promptly notify the
elector of such rejection, a copy of which notification shall be
retained in the files of the board of registrars or absentee ballot clerk
for at least one year.
O.C.G.A. § 21-2-386(a)(1)(C) (emphasis added).
24.
The Georgia Legislature again used the word “shall” to indicate when a
defective absentee ballot shall be “rejected.” The Georgia Legislature also

contemplated the use of a written notification to be used by the county registrar or

clerk in notifying the elector of the rejection.

10
Case 1:20-mi-99999-UNA Document 3576 Filed 11/13/20 Page 11 of 32

Ill. Defendants’ Unauthorized Actions to Alter the Georgia Election Code
and the Processing of Defective Absentee Ballots.

25.

Notwithstanding the clarity of the applicable statutes and the constitutional
authority for the Georgia Legislature’s actions, on March 6, 2020, the Secretary of
State of the State of Georgia, Secretary Raffensperger, and the State Election
Board, who administer the state elections (the “Administrators”) entered into a
“Compromise and Settlement Agreement and Release” (the “Litigation
Settlement”) with the Democratic Party of Georgia, Inc., the Democrat Senatorial
Campaign Committee, and the Democratic Congressional Campaign Committee
(collectively, the “Democrat Party Agencies”), setting forth different standards to
be followed by the clerks and registrars in processing absentee ballots in the State
of Georgia.' A true and correct copy of the Litigation Settlement is attached hereto
and incorporated herein as Exhibit A.

26.

The Litigation Settlement sets forth different standards to be followed by the

clerks and registrars in processing absentee ballots in the State of Georgia than

those described above.

 

| See Democratic Party of Georgia, Inc., et al. v. Raffensperger, et al., Civil Action
File No. 1:19-cv-05028-WMR, United States District Court for the Northern
District of Georgia, Atlanta Division, Doc. 56-1.

11
Case 1:20-mi-99999-UNA Document 3576 Filed 11/13/20 Page 12 of 32

27.

Although Secretary Raffensperger, as the Secretary of State, is authorized to
promulgate rules and regulations that are “conducive to the fair, legal, and orderly
conduct of primaries and elections” but all such rules and regulations must be
“consistent with law.” O.C.G.A. § 21-2-31(2).

28.

Under the Litigation Settlement, however, the Administrators agreed to
change the statutorily-prescribed manner of handling absentee ballots in a manner
that was not consistent with the laws promulgated by the Georgia Legislature for
elections in this state.

29.

The Litigation Settlement provides that the Secretary of State would issue an
“Official Election Bulletin” to county Administrators overriding the statutory
procedures prescribed for those officials. That power, however, does not belong to
the Secretary of State under the United States Constitution.

30.

The Litigation Settlement procedure, set forth in pertinent part below, is

more cumbersome, and makes it much more difficult to follow the statute with

respect to defective absentee ballots.

12
Case 1:20-mi-99999-UNA Document 3576 Filed 11/13/20 Page 13 of 32

31.
Because of the COVID-19 pandemic and the pressures created by a larger
number of absentee ballots, County Officials were under great pressure to handle

an historical level of absentee voting.

a2,
Additionally, the County Officials were required to certify the speed with
which they were handling absentee ballots on a daily basis, with the goal of

processing absentee ballots faster than they had been processed in the past.
33.
Under the Litigation Settlement, the following language added to the
pressures and complexity of processing defective absentee ballots, making it less
likely that they would be identified or, if identified, processed for rejection:

County registrars and absentee ballot clerks are required, upon receipt
of each mail-in absentee ballot, to compare the signature or make of
the elector on the mail-in absentee ballot envelope with the signatures
or marks in eNet and on the application for the mail-in absentee
ballot. If the signature does not appear to be valid, registrars and
clerks are required to follow the procedure set forth in O.C.G.A. § 21-
2-386(a)(1)(C). When reviewing an elector’s signature on the mail-in
absentee ballot envelope, the registrar or clerk must compare the
signature on the mail-in absentee ballot envelope to each signature
contained in such elector’s voter registration record in eNet and the
elector’s signature on the application for the mail-in absentee ballot.
If the registrar or absentee ballot clerk determines that the voter’s
signature on the mail-in absentee ballot envelope does not match
any of the voter’s signatures on file in eNet or on the absentee ballot

13
Case 1:20-mi-99999-UNA Document 3576 Filed 11/13/20 Page 14 of 32

application, the registrar or absentee ballot clerk_must seek review
from _two_other_ registrars, deputy registrars, or_absentee_ballot
clerks. A mail-in absentee ballot shall not_be_ rejected unless a
majority of the registrars, deputy registrars, or absentee ballot clerks
reviewing the signature agree that the signature does not match any
of the voter’s signatures on file in eNet or on the absentee ballot
application. If a determination is made that the elector’s signature
on the mail-in absentee ballot envelope does not match any of the
voter’s signatures _on_file_in_eNet_or_on_the_absentee_ballot
application, the registrar or absentee ballot clerk shall write the
names of the three elections officials who conducted the signature
review across the face of the absentee ballot envelope, which shall
he in addition to writing “Rejected” and the reason for the rejection
as required under O.C.G.A. § 21-2-386(a)(1)(C). Then, the registrar
or absentee ballot clerk shall commence the notification procedure set
forth in O.C.G.A. § 21-2-386(a)(1)(C) and State Election Board Rule
183-1-14-.13.

(See Ex. A, Litigation Settlement, p. 3-4, { 3, “Signature Match” (emphasis
added).)
34.
The underlined language above is not consistent with the statute adopted by
the Georgia Legislature.
a5.
First, the Litigation Settlement overrides the clear statutory authorities
granted to County Officials individually and forces them to form a committee of
three if any one official believes that an absentee ballot is a defective absentee

ballot.

14
Case 1:20-mi-99999-UNA Document 3576 Filed 11/13/20 Page 15 of 32

36.

Such a procedure creates a cumbersome bureaucratic procedure to be
followed with each defective absentee ballot — and makes it likely that such ballots
will simply not be identified by the County Officials.

37.

Second, the Litigation Settlement allows a County Official to compare
signatures in ways not permitted by the statutory structure created by the Georgia
Legislature.

38.

The Georgia Legislature prescribed procedures to ensure that any request for
an absentee ballot must be accompanied by sufficient identification of the elector’s
identity. See O.C.G.A. § 21-2-381(b)(1) (providing, in pertinent part, “In order to
be found eligible to vote an absentee ballot in person at the registrar’s office or
absentee ballot clerk’s office, such person shall show one of the forms of
identification listed in Code Section 21-2-417...”).

39.
Under O.C.G.A. § 21-2-220(c), the elector must present identification, but

need not submit identification if the electors submit with their application

15
Case 1:20-mi-99999-UNA Document 3576 Filed 11/13/20 Page 16 of 32

information such that the County Officials are able to match the elector’s
information with the state database, generally referred to as the eNet system.
40.

The system for identifying absentee ballots was carefully constructed by the
Georgia Legislature to ensure that electors were identified by acceptable
identification (O.C.G.A. § 21-2-417 even permits the use of an expired driver’s
license), but at some point in the process, the Georgia Legislature mandated the
system whereby the elector be identified for each absentee ballot.

41.

Under the Litigation Settlement, any determination of a signature mismatch
would lead to the cumbersome process described in the settlement, which was not
intended by the Georgia Legislature, which authorized those decisions to be made
by single election officials.

42.

The Georgia Legislature also provided for the opportunity to cure (again,

different from the opportunity to cure in the Litigation Settlement), but did not

allocate funds for three County Officials for every mismatch decision.

16
Case 1:20-mi-99999-UNA Document 3576 Filed 11/13/20 Page 17 of 32

43.

In the primary preceding the November 3, 2020 election, news stories
recorded that many absentee ballots did not reach voters until after the polls were
closed. See, e.g., F. Bajak and C. Cassidy, “Vote-by-mail worries: A ‘leaky
pipeline’ in many _ states,” Associated Press Aug. 8, 2020,
https://apnews.com/article/u-s-news-ap-top-news-election-2020-technology-
politics-52e8701 1f4d04e4 | bfffccd64fc878e7, retrieved Nov. 11, 2020).

44.

In response and to encourage confidence in absentee voting during the
COVID-19 crisis, the Secretary of State launched Ballot Trax to track absentee
ballots, permitting electors to track the progress of absentee ballots as they were
processed.

45,

Announcing Ballot Trax further increased pressure on County Officials to
process absentee ballot applications quickly, so that they would not be perceived as
“falling behind” in processing ballots.

46.
County Officials were not incentivized to spend additional time to check

absentee ballot applications — by increasing the number of reviewers and

17
Case 1:20-mi-99999-UNA Document 3576 Filed 11/13/20 Page 18 of 32

complexity of the process, the Litigation Settlement procedures created further
disincentives to accurate processing of signature matches.
47,

Finally, under paragraph 4 of the Litigation Settlement, the Administrators
delegated their responsibilities for determining when there was a signature
mismatch by considering in good faith “additional guidance and training materials”
drafted by the “handwriting and signature review expert” of the Democrat Party
Agencies. (See Ex. A, Litigation Settlement, p. 4, § 4, “Consideration of
Additional Guidance for Signature Matching.”)

48.

Allowing a single political party to write rules for reviewing signatures is
not “conducive to the fair...conduct of primaries and elections” or “consistent with
law” under O.C.G.A. § 21-2-31.

49,

The Litigation Settlement by itself has created confusion, misplaced

incentives, and undermined the confidence of the voters of the State of Georgia in

the electoral system.

18
Case 1:20-mi-99999-UNA Document 3576 Filed 11/13/20 Page 19 of 32

50.
Neither it nor any of the activities spawned by it were authorized by the

Georgia Legislature, as required by the United States Constitution.

COUNT I
First Amendment and Equal Protection
U.S. Const. amend. XIV, 42 U.S.C. § 1983
Sl.

Plaintiff incorporates by reference and realleges all prior paragraphs of this

Complaint and the paragraphs in the counts below as though set forth fully herein.
52.

The right of qualified citizens to vote in a state election involving federal
candidates is recognized as a fundamental right under the Fourteenth Amendment
of the United States Constitution, which prohibits a state from “deny[ing] to any
person within its jurisdiction the equal protection of the laws.” U.S. Const.
Amend. XIV, § 1.

33.

The equal enforcement of election laws is necessary to preserve our most

basic and fundamental rights.

19
Case 1:20-mi-99999-UNA Document 3576 Filed 11/13/20 Page 20 of 32

54.

The requirement of equal protection is particularly stringently enforced as to

laws that affect the exercise of fundamental rights, including the right to vote.
55.

The Equal Protection Clause requires states to “‘avoid arbitrary and
disparate treatment of the members of its electorate.’”” Charfauros v. Bd. of
Elections, 249 F.3d 941, 951 (9th Cir. 2001) (quoting Bush, 531 U.S. at 105).

56.

That is, each citizen “has a constitutionally protected right to participate in
elections on an equal basis with other citizens in the jurisdiction.” Dunn vy.
Bloomstein, 405 U.S. 330, 336 (1972).

57.

“Having once granted the right to vote on equal terms, the State may not, by
later arbitrary and disparate treatment, value one person’s vote over that of
another.” Bush, 531 U.S. at 104-05. Among other things, this requires “specific
rules designed to ensure uniform treatment” in order to prevent “arbitrary and

disparate treatment to voters.” Jd. at 106-07.

20
Case 1:20-mi-99999-UNA Document 3576 Filed 11/13/20 Page 21 of 32

58.

“The right to vote extends to all phases of the voting process, from being
permitted to place one’s vote in the ballot box to having that vote actually counted.
Thus, the right to vote applies equally to the initial allocation of the franchise as
well as the manner of its exercise. Once the right to vote is granted, a state may
not draw distinctions between voters that are inconsistent with the guarantees of
the Fourteenth Amendment’s equal protection clause.” Pierce v. Allegheny County
Bad. of Elections, 324 F .Supp.2d 684, 695 (W.D. Pa. 2003) (citations and quotations
omitted).

59,

“[T]reating voters differently” thus “violate[s] the Equal Protection Clause”
when the disparate treatment is the result of arbitrary, ad hoc processes.
Charfauros, 249 F.3d at 954. Indeed, a “minimum requirement for non-arbitrary
treatment of voters [is] necessary to secure the fundamental right [to vote].” Bush,

531 U.S. at 105.

60.
Defendants are not part of the Georgia Legislature and cannot exercise
legislative power to enact rules or regulations regarding the handling of defective

absentee ballots that are contrary to the Georgia Election Code.

zl
Case 1:20-mi-99999-UNA Document 3576 Filed 11/13/20 Page 22 of 32

61.

By entering the Litigation Settlement and altering the process for handling
defective absentee ballots in Georgia, Defendants unilaterally, and without
authority, altered the Georgia Election Code.

62.

The result is that absentee ballots have been processed differently by
County Officials than the process created by the Georgia Legislature and set forth
in the Georgia Election Code.

63.

Further, allowing a single political party to write rules for reviewing
signatures, as paragraph 4 of the Litigation Settlement provides, is not “conducive
to the fair...conduct of primaries and elections” or “consistent with law” under
O.C.G.A. § 21-2-31.

64.

The rules and regulations set forth in the Litigation Settlement created an
arbitrary, disparate, and ad hoc process for processing defective absentee ballots,
contrary to Georgia law that was utilized in determining the results of the

November 3, 2020 general election.

22
Case 1:20-mi-99999-UNA Document 3576 Filed 11/13/20 Page 23 of 32

65.

This disparate treatment is not justified by, and is not necessary to promote,
any substantial or compelling state interest that cannot be accomplished by other,
less restrictive means.

66.

The foregoing injuries, burdens, and infringements that are caused by
Defendants’ conduct violates the Equal Protection Clause of the Fourteenth
Amendment.

67.

The foregoing violations occurred as a consequence of Defendants acting
under color of state law. Accordingly, Plaintiff is entitled to declaratory and
injunctive relief against Defendants pursuant to 42 U.S.C. § 1983.

68.

As a result of Defendants’ unauthorized actions and disparate treatment of
defective absentee ballots, this Court should enter an order, declaration, and/or
injunction that prohibits Defendants from certifying the results of the 2020 general

election in Georgia on a statewide basis.

23
Case 1:20-mi-99999-UNA Document 3576 Filed 11/13/20 Page 24 of 32

69.

Alternatively, this Court should enter an order, declaration, and/or injunction
prohibiting Defendants from certifying the results of the General Elections which
include the tabulation of defective absentee ballots, regardless of whether said
ballots were cured.

70.

Alternatively, this Court should enter an order, declaration, and/or injunction
that the results of the 2020 general election in Georgia are defective as a result of
the above-described constitutional violations, and that Defendants are required to
cure said deficiencies in a manner consistent with federal and Georgia law, and
without the taint of the procedures described in the Litigation Settlement.

71,
Plaintiff has no adequate remedy at law and will suffer serious and

irreparable harm unless the relief requested herein is granted.
COUNT I
Violation of the Electors & Election Clauses
U.S. Const. Art. I, § 4, cl. 1 & Art. II, § 1, cl. 2
72.

Plaintiff incorporates by reference and realleges all prior paragraphs of this

Complaint and the paragraphs in the counts below as though set forth fully herein.

24
Case 1:20-mi-99999-UNA Document 3576 Filed 11/13/20 Page 25 of 32

Ps

The Electors Clause states that “[e]ach State shall appoint, in such Manner
as the Legislature thereof may direct, a Number of Electors” for President. U.S.
Const. art. II, § 1, cl. 2 (emphasis added). Likewise, the Elections Clause of the
United States Constitution states that “[t]he Times, Places, and Manner of holding
Elections for Senators and Representatives, shall be prescribed in each State by the
Legislature thereof.” U.S. Const. art. I, § 4, cl. 1 (emphasis added).

74,

Secretary Raffensperger is not part of the Georgia Legislature and cannot
exercise legislative power.

75.

Further, because the United States Constitution reserves for the Georgia
Legislature the power to set the “Times, Places, and Manner” of holding elections
for President and Congress, the Administrators have no authority to unilaterally
exercise that power, much less to hold them in ways that conflict with existing

legislation. U.S. Const. Art. I, § 4, cl. 1.

25
Case 1:20-mi-99999-UNA Document 3576 Filed 11/13/20 Page 26 of 32

76.

By entering the Litigation Settlement, Secretary Raffensperger imposed a
different procedure for handling defective absentee ballots that is contrary to the
Georgia Election Code. See O.C.G.A. § 21-2-386.

Td

The procedure set forth in the Litigation Settlement for the handling of
defective absentee ballots is not consistent with the laws of the State of Georgia,
and thus, Defendants’ actions under the Litigation Settlement exceed their
authority. See O.C.G.A. § 21-2-31(2).

78.

Defendants are not the Georgia Legislature, and their unilateral decision to
implement rules and procedures regarding absentee ballots that are contrary to the
Georgia Election Code constitutes a violation of the Electors and Elections Clauses
of the United States Constitution.

79,

The foregoing violations occurred as a consequence of Defendants acting

under color of state law. Accordingly, Plaintiff is entitled to declaratory and

injunctive relief against Defendants pursuant to 42 U.S.C. § 1983.

26
Case 1:20-mi-99999-UNA Document 3576 Filed 11/13/20 Page 27 of 32

80.

As a result of Defendants’ unauthorized actions and disparate treatment of
defective absentee ballots, this Court should enter an order, declaration, and/or
injunction that prohibits Defendants from certifying the results of the 2020 general
election in Georgia on a statewide basis.

81.

Alternatively, this Court should enter an order, declaration, and/or injunction
prohibiting Defendants from certifying the results of the General Elections which
include the tabulation of defective absentee ballots, regardless of whether said

ballots were cured.

82.

Alternatively, this Court should enter an order, declaration, and/or injunction
that the results of the 2020 general election in Georgia are defective as a result of
the above-described constitutional violations, and that Defendants are required to
cure said deficiencies in a manner consistent with federal and Georgia law, and
without the taint of the procedures described in the Litigation Settlement.

83.
Plaintiff has no adequate remedy at law and will suffer serious and

irreparable harm unless the relief requested herein is granted.

27
Case 1:20-mi-99999-UNA Document 3576 Filed 11/13/20 Page 28 of 32

PRAYER FOR RELIEF

WHEREFORE, Plaintiff requests the following relief:

(a) That, as a result of Defendants’ violations of the United States
Constitution and violations of other federal and state election laws, this Court
should enter an order, declaration, and/or injunction that prohibits Defendants from
certifying the results of the 2020 general election in Georgia on a statewide basis;

(b) Alternatively, that, as a result of Defendants’ violations of the United
States Constitution and violations of other federal and state election laws, this
Court should enter an order, declaration, and/or injunction prohibiting Defendants
from certifying the results of the General Elections which include the tabulation of
defective absentee ballots, regardless of whether said ballots were cured;

(c) Alternatively, that, as a result of Defendants’ violations of the United
States Constitution and violations of other federal and state election laws, this
Court should enter an order, declaration, and/or injunction that the results of the
2020 general election in Georgia are defective as a result of the above-described
constitutional violations, and that Defendants are required to cure said deficiencies
in a manner consistent with federal and Georgia law, and without the taint of the

procedures described in the Litigation Settlement; and

28
Case 1:20-mi-99999-UNA Document 3576 Filed 11/13/20 Page 29 of 32

(d) Any and other such further relief that this Court or the Finder of Fact

deems equitable and just.

Respectfully submitted this 13th day of November, 2020.

   
 

rzia Bar No. 662555

Five Concourse Parkway
Suite 2600

Atlanta, Georgia 30328
(404) 760-6000
rsmith@smithliss.com

29
Case 1:20-mi-99999-UNA Document 3576 Filed 11/13/20 Page 30 of 32

CERTIFICATE OF COMPLIANCE
The undersigned counsel certifies that the foregoing has been prepared in
Times New Roman (14 point) font, as required by the Court in Local Rule 5.1 (B).

Respectfully submitted this 13th day of November, 2020.

Mh
</
Bay S/Syhith, II

Georgia Bar No. 662555
Counsel for Plaintiff

 

Five Concourse Parkway
Suite 2600
Atlanta, Georgia 30328

(404) 760-6000
rsmith@smithliss.com
Case 1:20-mi-99999-UNA Document 3576 Filed 11/13/20 Page 31 of 32

CERTIFICATE OF SERVICE

I hereby certify that I have this day caused the foregoing and all exhibits and
attachments thereto in the above-captioned matter to be filed with the United States
District Court for the Northern District of Georgia, Atlanta Division, via the
Court’s CM-ECF system. I also hereby certify that I caused the foregoing and all
exhibits and attachments thereto in the above captioned matter to be served, via
FedEx and email, with the appropriate Waiver of Service of Summons forms,
upon:

Secretary of State Brad Raffensperger

214 State Capitol

Atlanta, Georgia 30334

brad(@sos.ga.gov
soscontact(@sos.ga.gov

 

Rebecca N. Sullivan

Georgia Department of Administrative Services
200 Piedmont Avenue SE

Suite 1804, West Tower

Atlanta, Georgia 30334-9010
rebecca.sullivan@doas.ga.gov

David J. Worley
Evangelista Worley LLC
500 Sugar Mill Road
Suite 245A

Atlanta, Georgia 30350
david@ewlawllc.com

 
Case 1:20-mi-99999-UNA Document 3576 Filed 11/13/20 Page 32 of 32

Matthew Mashburn

Aldridge Pite, LLP

3575 Piedmont Road, N.E.
Suite 500

Atlanta, Georgia 30305
mmashburn@aldridgepite.com

Anh Le

Harley, Rowe & Fowler, P.C.
2700 Cumberland Parkway
Suite 525

Atlanta, Georgia 30339
ale@hrflegal.com

This 13th day of November, 2020.

ITW&

 

ay J. mith: II .
Geoygia Bar No. 662555
Coungel for Plaintiff
Five Concourse Parkway
Suite 2600
Atlanta, Georgia 30328
(404) 760-6000
rsmith@smithliss.com
